t c memo united_states tax_court daniel e spurlock petitioner v commissioner of internal revenue respondent docket no filed date daniel e spurlock pro_se edward l walter for respondent memorandum opinion thornton judge respondent determined the following deficiencies in petitioner’s federal_income_tax and additions to tax all section references are to the applicable versions of the internal_revenue_code all rule references are to the tax_court rules_of_practice and procedure tax sec sec year deficiency a a sec additions to tax dollar_figure dollar_figure dollar_figure dollar_figure big_number dollar_figure dollar_figure to be determined dollar_figure big_number dollar_figure to be determined dollar_figure big_number big_number dollar_figure to be determined dollar_figure -- -- by amended answer respondent asserted increased deficiencies attributable to nonemployee compensation that petitioner allegedly received from the louisville chorus inc louisville chorus in amounts of dollar_figure and dollar_figure in and respectively and associated additions to tax pursuant to sec_6651 and sec_6654 the issues for decision are whether petitioner is liable for deficiencies as determined in the notice_of_deficiency whether petitioner is liable for increases in deficiencies as alleged in respondent’s amended answer whether petitioner is liable for additions to tax under sec_6651 and sec_6654 for each year at issue and whether we should grant respondent’s motion to impose sanctions pursuant to sec_6673 background the parties have stipulated some facts which we incorporate herein by this reference when he petitioned this court petitioner resided in louisville kentucky respondent concedes the determinations under sec_6651 petitioner is a professional musician during the years at issue he was employed as a double bassist with the louisville orchestra and served as music director of the louisville chorus and of the beargrass christian church in and petitioner also performed services for commonwealth musicians a musical booking agency as of date petitioner had not reached age and one-half for each year at issue petitioner filed no federal_income_tax return and made no estimated_tax payments respondent commenced his examination after date in the notice_of_deficiency respondent determined that petitioner had unreported taxable_income in the following amounts beargrass christian year church orchestra musicians self-employed employee employee self-employed louisville commonwealth dollar_figure big_number big_number big_number big_number dollar_figure big_number big_number big_number big_number dollar_figure big_number -- dollar_figure big_number -- -- -- -- -- in addition respondent determined in the notice_of_deficiency that petitioner received premature individual_retirement_account ira_distributions of dollar_figure and dollar_figure in and respectively that were includable in petitioner’s taxable_income and that were also subject_to a 10-percent additional tax pursuant to sec_72 discussion a evidentiary matters petitioner objects to the admission into evidence of various third-party payment reports that respondent relied upon in making the deficiency determinations petitioner contends that the various forms 1099-misc miscellaneous income forms and forms w-2 wage tax statement in question are not bona_fide information reports because they were not verified by a declaration that they were signed under penalties of perjury we have previously rejected this argument in similar circumstances and see no need to repeat our analysis here see spurlock v commissioner tcmemo_2003_124 see also tinsman v commissioner tcmemo_2000_55 affd 12_fedappx_431 8th cir petitioner also argues that the third-party information reports were improperly admitted into evidence because they lack adequate foundations and are hearsay ample testimony by qualified witnesses established that the third-party information reports satisfy the substantive requirements of fed r evid and see spurlock v commissioner supra for reasons similar to those described in spurlock v commissioner tcmemo_2003_124 we also reject petitioner’s argument that we should exclude on the basis of respondent’s alleged noncompliance with the court’s standing_pretrial_order certain testimony and documentary_evidence that respondent introduced b respondent’s deficiency determinations if in a court_proceeding a taxpayer introduces credible_evidence with respect to a relevant factual issue the commissioner has the burden_of_proof with respect to that issue provided the taxpayer meets certain requirements sec_7491 and b see rule a in the instant proceeding petitioner introduced no evidence--much less credible evidence--to support his case accordingly for this reason if for no other sec_7491 does not shift to respondent the burden_of_proof with respect to the deficiency determinations contained in the notice_of_deficiency absent the application of sec_7491 respondent’s determinations in the notice_of_deficiency are generally presumed correct rule a 290_us_111 884_f2d_258 6th cir affg 89_tc_501 as a general_rule we do not look behind the notice_of_deficiency to determine or examine the evidence the commissioner used 990_f2d_893 6th cir affg donahue v commissioner references to sec_7491 are to that section as added to the internal_revenue_code by the internal_revenue_service restructuring reform act of rra publaw_105_206 sec stat sec_7491 is effective with respect to court proceedings arising in connection with examinations commencing after date rra sec c 112_stat_727 tcmemo_1991_181 62_tc_324 to overcome the presumption of correctness the taxpayer must produce ‘competent and relevant evidence from which it could be found that he did not receive the income alleged in the deficiency_notice ’ 419_f2d_1057 6th cir quoting 391_f2d_727 4th cir affg in part and revg in part t c memo see also 293_us_507 unquestionably the burden_of_proof is on the taxpayer to show that the commissioner’s determination is invalid traficant v commissioner supra pincite the taxpayer bears the burden of production and the burden_of_proof as to an error in the notice_of_deficiency 795_f2d_582 6th cir stating that the burden of going forward may shift to the commissioner once the taxpayer presents ‘relevant credible evidence’ that the commissioner’s determinations are incorrect quoting 551_f2d_929 3d cir revg and remanding tcmemo_1985_128 in certain limited circumstances if the taxpayer proves by a preponderance_of_the_evidence that the commissioner’s deficiency determination is arbitrary and excessive then the presumption of correctness no longer applies see eg 909_f2d_915 6th cir the taxpayer bears the initial burden of producing credible_evidence that he did not earn the taxable_income or of presenting an argument that the irs deficiency calculations were not grounded on a minimal evidentiary foundation id pincite at trial and on brief petitioner has not argued that he did not receive compensation_for his services during the years at issue or did not receive early ira_distributions in and construing petitioner’s argument to be that respondent’s determination lacked a minimal evidentiary foundation and was therefore arbitrary we conclude that petitioner has not met his initial burden of production on the issue of arbitrariness id pincite petitioner testified only as respondent’s witness his testimony did not credibly support his case while feigning improbable memory lapses as to other income sources petitioner 909_f2d_915 6th cir involved the commissioner’s net-worth reconstruction of the taxpayer’s alleged unreported income the court held that although the government had failed to offer any evidentiary foundation for a disputed element of the net-worth computation the taxpayer had nevertheless failed to meet his initial burden of production on the issue of arbitrariness id pincite noting that the taxpayer had failed to elicit evidence as to how the commissioner had arrived at the disputed item or to bring other relevant evidence to the trial court’s attention the court concluded that the taxpayer’s vague denial of the disputed item was certainly not sufficient to meet his burden of production on the issue of arbitrariness id conceded that during the years at issue he was employed as a double bassist with the louisville orchestra petitioner offered no evidence--much less competent and relevant evidence sharwell v commissioner supra pincite--and set forth no specific facts to suggest that respondent’s determinations were utterly without foundation 428_us_433 or to otherwise contradict respondent’s determinations of his unreported income for the years at issue in this case as in united_states v walton supra pincite petitioner’s vague denial of receiving the income assuming for sake of argument that his claims even rise to that level was certainly not sufficient to meet his burden of production on the issue of arbitrariness in any event respondent offered third-party payment reports and supporting testimony establishing a reasonable basis for his determinations in the notice_of_deficiency that petitioner received compensation from the louisville orchestra and other petitioner claimed bizarrely that he was not sure whether he was employed as music director at beargrass christian church during the years at issue even though he conceded that he currently serves at that church in that capacity sources in amounts at least as great as determined in the notice_of_deficiency because petitioner has not established error in the deficiency determinations contained in the notice_of_deficiency we sustain these determinations c asserted increases in deficiencies by amended answer respondent asserted increases in petitioner’s deficiencies attributable to unreported nonemployee compensation of dollar_figure and dollar_figure for and respectively that petitioner allegedly received from the louisville chorus respondent bears the burden_of_proof with respect to these asserted increases in deficiencies rule a on brief petitioner cites 932_f2d_1128 5th cir affg in part revg in part and remanding tcmemo_1990_68 in support of his contention that respondent acted improperly in relying upon third-party payment reports we construe petitioner’s argument to be that respondent was required to make an independent investigation of the third- party payment reports before relying upon them such an argument is without merit petitioner never filed a form_1040 u s individual_income_tax_return or any other document in which he swore that he did not receive the reported income nor has petitioner otherwise raised any reasonable dispute about the third-party payment reports accordingly respondent had no duty to investigate the third-party payment reports see 117_f3d_785 5th cir affg an order of this court andrews v commissioner tcmemo_1998_316 for similar reasons plus the additional reason that petitioner has not fully cooperated with respondent in providing relevant information the provisions of sec_6201 are inapplicable see spurlock v commissioner tcmemo_2003_124 at trial respondent offered into evidence forms 1099-misc issued to petitioner by the louisville chorus indicating that petitioner received nonemployee compensation of dollar_figure and dollar_figure in and respectively the executive director of the louisville chorus testified that petitioner served as music director of the louisville chorus from through and confirmed that petitioner was paid the amounts listed on the forms 1099-misc at trial petitioner conceded that he served as the music director of the louisville chorus from through but testified implausibly that he was not sure if he was paid for his services because respondent has met his burden_of_proof we sustain the increases in deficiencies asserted in the amended answer d additions to tax petitioner contends and respondent does not dispute that pursuant to sec_7491 respondent has the burden of production with respect to the sec_6651 and sec_6654 additions to tax as determined in the notice_of_deficiency petitioner also contends that respondent has the burden_of_proof with respect to the increased sec_6651 and sec_6654 additions to tax for and as asserted in respondent’s amended answer as reflected in the discussion below for the most part our analysis of the asserted additions to tax is based on the preponderance of evidence in the record we find that respondent has carried his burden of production and burden_of_proof insofar as either is placed upon him failure_to_file timely tax returns sec_6651 imposes an addition_to_tax for failing to file a required return on or before the specified filing_date unless the failure is due to reasonable_cause and not due to willful neglect sec_6651 the amount of the addition_to_tax is a percentage of the amount of tax required to be shown on the return id petitioner has stipulated that he filed no income_tax return for any year at issue in his petition however petitioner assigns error to respondent’s determination of a sec_6651 addition_to_tax in the notice_of_deficiency and alleges as the basis for this assignment of error that he did not have gross_income in an amount sufficient to require him to file a return of income_tax for the taxable years at issue similarly in his reply to respondent’s amended answer petitioner assigns error to respondent’s asserted increased sec_6651 addition_to_tax alleging that he was not required to file a return of federal_income_tax we have previously concluded that for each year at issue petitioner had gross_income the amounts were sufficiently large that petitioner was required to file a tax_return each year see sec_6012 petitioner has alleged and the record suggests no reasonable_cause for his failure to do so to the contrary petitioner’s conduct in this proceeding and his chronic failures to file tax returns convince us that these failures were intentional and not due to reasonable_cause accordingly we conclude and hold that petitioner is liable for sec_6651 additions to tax as determined in the notice_of_deficiency and as asserted in respondent’s amended answer failure to pay estimated_tax sec_6654 imposes an addition_to_tax for underpaying estimated_tax sec_6654 the sec_6654 addition_to_tax is mandatory unless the taxpayer comes within one of the limited statutory exceptions see 91_tc_874 respondent alleges that petitioner failed to make required estimated_tax payments with respect to nonemployee compensation that he received during the years at issue petitioner has not specifically denied this allegation at trial he merely stated that my recollection and records make it very difficult in his reply to respondent’s amended answer petitioner alleges without elaboration that respondent miscalculated the amount of the sec_6651 addition_to_tax petitioner did not raise this issue at trial or on brief therefore we deem petitioner to have conceded it see 82_tc_546 n affd 744_f2d_644 4th cir wolf v commissioner tcmemo_1992_432 affd 13_f3d_189 6th cir to say whether he made estimated_tax payments in his petition petitioner alleges that he was not required to pay estimated_taxes for any year at issue given that petitioner has shown no propensity to pay taxes he is required to pay we believe it a fair inference that petitioner would not have paid estimated_taxes that he did not believe he was required to pay accordingly on this record we conclude that for the years at issue petitioner made no estimated_tax payments with respect to his nonemployee compensation petitioner does not qualify for any of the exceptions listed in sec_6654 accordingly we sustain respondent’s assertion of sec_6654 additions to tax as set forth in the on brief petitioner suggests with little elaboration and without reference to any supporting facts in the record that he might qualify for the exceptions under sec e involving situations where the tax amount is small generally dollar_figure dollar_figure for tax years beginning after date after taking into account the sec_31 credit for taxes withheld on wages and sec_6654 involving situations where there is no tax_liability for the preceding year we disagree we have held that petitioner is liable for deficiencies for each year at issue these deficiencies net of withholding on petitioner’s wages as evidenced in the record exceed the relevant sec_6654 thresholds accordingly petitioner does not qualify for the sec_6654 exception similarly our holding with respect to the deficiencies means that at least for each year after petitioner had a tax_liability for the preceding year so as to render the sec_6654 exception inapplicable with respect to the sec_6654 addition_to_tax under petitioner’s own theory respondent has no more than the burden of production the burden remains upon petitioner to establish the applicability of any exceptions see 116_tc_438 petitioner has failed to do so notice_of_deficiency and as alleged in respondent’s amended answer e sec_6673 sanctions respondent filed a written motion requesting that we impose sanctions on petitioner pursuant to sec_6673 sec_6673 authorizes the tax_court to require a taxpayer to pay to the united_states a penalty not in excess of dollar_figure whenever it appears that proceedings have been instituted or maintained by the taxpayer primarily for delay or that the taxpayer’s position in such proceedings is frivolous or groundless petitioner has been uncooperative in preparing this case for trial he has been disingenuous and evasive in his testimony feigning memory lapses when questioned about his employment history the positions he has advanced are groundless or frivolous it appears that he has instituted and maintained these proceedings primarily for purposes of delay although petitioner was warned repeatedly both before and during trial that his antics could result in the imposition of sanctions under sec_6673 he has been undeterred petitioner has unreasonably protracted these proceedings and wasted the resources of respondent and this court pursuant to sec_6673 we require petitioner to pay to the united_states a penalty of dollar_figure all other arguments raised by petitioner and not expressly discussed herein are without merit or unnecessary to reach to reflect the foregoing an appropriate order and decision will be entered for respondent
